Title: To George Washington from Major General Arthur St. Clair, 27 February 1780
From: St. Clair, Arthur
To: Washington, George


          
            Sir
            Spring Field [N.J.] Febry 27th 1780
          
          I was sitting down to inform your Excellency that I had received all the Intelligence respecting Paulus Hook that I thought necessary, and had made my Arrangements for carrying the Attack on that Place into Execution this Evening, when I received an Account from New Ark that the Ice in the North River is broken up; the Bay at Communé Pas quite clear; and that

what remained along the Shore, upon the Flats betwixt that and Paulus Hook, was so rotten Yesterday that it would scarce bear a single Man, occasioned by a verey high Tide that happened the Night before last, and had overflowed it to a considerable Depth.
          I Am extremly mortified, as my Expectations were sanguine, there was a reasonable Prospect of Success—and the Cold of Wedensday and Thursday, which rendered the Sound as strong as ever, seemed to promise that the Ice would likewise hold in that Quarter; and by moving a little earlier the Moon would not have been against us, but it is over and I am verey sorry for it. I Am Sir Your most obedient Servant
          
            Ar. St Clair
          
        